Case: 20-60818     Document: 00516313955         Page: 1     Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 10, 2022
                                  No. 20-60818
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Maria Gertrudis Marroquin-De Garcia; Lesly Stefany
   Garcia-Marroquin; Maria Abigail Garcia-Marroquin;
   Lidia Lisette Garcia-Marroquin,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 757 783
                              BIA No. A208 757 782
                              BIA No. A208 757 784
                              BIA No. A208 757 785


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60818        Document: 00516313955           Page: 2    Date Filed: 05/10/2022




                                       No. 20-60818


            Maria Gertrudis Marroquin-De Garcia, with her three daughters,
   Lesley Stefany Garcia-Marroquin, Maria Abigail Garcia-Marroquin, and
   Lidia Lisette Garcia-Marroquin as riders, all natives and citizens of El
   Salvador, seek review of a decision of the Board of Immigration Appeals
   (BIA) denying an untimely motion to reopen. See 8 U.S.C. § 1229a(c)(7)(A),
   (C)(i); 8 C.F.R. § 1003.2(c)(2). We apply “a highly deferential abuse-of-
   discretion standard in reviewing the denial of a motion to reopen removal
   proceedings.” Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir.
   2017).
            Marroquin-De Garcia never referred to, much less argued, a change
   in country conditions, focusing instead on her counsel’s performance.
   Further, she did not cite the statutory or regulatory authority for reopening
   based on changed country conditions. The BIA’s treatment of the motion as
   resting on its stated basis is “not capricious, without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.” Hernandez-Castillo, 875 F.3d at 203-
   04.
            As to equitable tolling of the time limit for filing her motion to reopen,
   Marroquin-De Garcia does not identify error in the BIA’s conclusions that
   the immigration judge (IJ) informed Marroquin-De Garcia more than three
   months prior to the final hearing that all documents were required to be in
   English, and that Marroquin-De Garcia presented no evidence establishing
   that the testimony of any proposed witness likely would have resulted in a
   different outcome. In this court as well, Marroquin-De Garcia fails to
   identify or describe the evidence, witnesses, or testimony that she would
   have adduced had the IJ administered the hearing differently; nor does she
   explain what lines of inquiry the IJ should have pursued or what evidence
   such further inquiry would have produced. Her vague contentions that
   counsel rendered ineffective assistance fail to show a reasonable probability



                                            2
Case: 20-60818      Document: 00516313955           Page: 3    Date Filed: 05/10/2022




                                     No. 20-60818


   of a different outcome absent the errors. See Diaz v. Sessions, 894 F.3d 222,
   227-28 (5th Cir. 2018). As the BIA concluded, Marroquin-De Garcia thus
   failed to show prejudice from counsel’s alleged errors and she was not
   entitled to equitable tolling of the period for filing her motion to reopen. See
   id.; Mejia v. Barr, 952 F.3d 255, 259 (5th Cir. 2020).
          We lack jurisdiction to consider the BIA’s denial of sua sponte
   regulatory reopening. See Hernandez-Castillo, 875 F.3d at 206-07. Although
   there is a legal standard governing constitutional due process claims such as
   Marroquin-De Garcia raises, so that we have jurisdiction to consider such
   claims, no liberty interest exists in reopening. See Mejia v. Whitaker, 913 F.3d
   482, 490 (5th Cir. 2019). Marroquin-De Garcia’s due process claims are thus
   not cognizable in the context of a motion to reopen the immigration
   proceedings. See id.
          For the first time before this court, Marroquin-De Garcia contends
   that attorney Silvia Aguirre’s defective performance before the IJ caused
   Marroquin-De Garcia to miss the 90-day deadline to file her motion to
   reopen, that Aguirre also provided ineffective assistance in this court in
   relation to Marroquin-De Garcia’s original petition for review, that attorney
   Clarissa Guajardo provided ineffective assistance when she failed to file a
   timely motion to reopen the matter in this court after dismissal of the petition
   for review, and that attorney Howard Douglas Daniel provided ineffective
   assistance as to the motion to reopen at issue in this matter by failing to raise
   or exhaust the issue of equitable tolling. Because Marroquin-De Garcia did
   not raise these claims before the BIA, she has failed to exhaust them and we
   lack jurisdiction to consider them. See 8 U.S.C. § 1252(d)(1); Fakhuri v.
   Garland, 28 F.4th 623, 627 (5th Cir. 2022).
          For these reasons, the petition for review is DENIED in part and
   DISMISSED for lack of jurisdiction in part as to Marroquin-De Garcia’s




                                          3
Case: 20-60818      Document: 00516313955           Page: 4    Date Filed: 05/10/2022




                                     No. 20-60818


   challenge to the BIA’s denial of sua sponte regulatory reopening and as to the
   challenges she has raised for the first time in her petition for review.




                                          4